Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicants’ amendment filed June 29, 2022 is acknowledged.  Claims 1-3 and 5-10 are amended. Claims 11-20 are added. Now, Claims 1-20 are pending.

Examiner’s Amendment
2.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.	Authorization for this examiner's amendment was given in a telephone interview with Mr. William G. Conger on August 23, 2022.
The application has been amended as follows: 
In Claim 1 (last line), after “molding”, insert -- , and wherein the moldings produced in step ii) are mechanically stable moldings having a density of from 100 to 400 g/L --.
Delete Claim 11.
In Claim 12 (line 2), replace “ha snot” with -- has not --.

4.	Claim rejection(s) under 35 USC 102 and 103 in the previous Office Action (Paper No. 20220409) is/are removed.

Allowable Subject Matter
5.	Claims 1-10 and 12-20 are allowed.

6.	The following is an examiner's statement of reasons for allowance:
The present claims are allowable for at least the following reason(s) over the closest reference: Scholz (US 2015 0368440)
Scholz discloses a method for producing hydrophobic silica moldings, comprising coating a hydrophilic silica with hydrophobicizing agents (e.g., α, ω-hydroxy-terminated oligodimethylsiloxane) at a temperature of from -10oC to 50oC (e.g., 20oC) to afford a mixture, compacting the mixture after a storage time for at least 3 days (e.g., 1 week) at a temperature of from -10oC to 50oC (e.g., 20oC) by rolls. ([0019]-[0026] and Examples) However, Scholz does not teach or fairly suggest the presently claimed density of the moldings.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vasu Jagannathan, can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
August 23, 2022
/KUO LIANG PENG/Primary Examiner, Art Unit 1765